       Case 1:19-cv-02689-LLS Document 90 Filed 08/27/20 Page 1 of 9




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
DRESSER-RAND COMPANY,

                     Plaintiff,
                                                Docket No.: 1:19-cv-002689-LLS
         -against-

PETRÓLEOS DE VENEZUELA, S.A. and
PDVSA PETRÓLEO, S.A.,

                     Defendants.


   MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT PETRÓLEOS DE
   VENEZUELA, S.A.’S MOTION FOR ISSUANCE OF LETTERS OF REQUEST


                                           HOGAN LOVELLS US LLP
                                           Dennis H. Tracey, III
                                           Robin L. Muir
                                           390 Madison Avenue
                                           New York, NY 10017
                                           Tel: (212) 918-3000
                                           Fax: (212) 918-3100
                                           dennis.tracey@hoganlovells.com
                                           robin.muir@hoganlovells.com

                                           Richard C. Lorenzo (pro hac vice)
                                           600 Brickell Avenue, Suite 2700
                                           Miami, FL 33131
                                           Tel: (305) 459-6500
                                           Fax: (305) 459-6550
                                           richard.lorenzo@hoganlovells.com

                                           Counsel for Defendants Petróleos de
                                           Venezuela, S.A. and PDVSA Petróleo,
                                           S.A
           Case 1:19-cv-02689-LLS Document 90 Filed 08/27/20 Page 2 of 9




        Defendant Petróleos de Venezuela, S.A. (“PDVSA”), by and through its undersigned

counsel, respectfully moves this Court for issuance of letters of request for international judicial

assistance, pursuant to 28 U.S.C. § 1781 and Chapter I of the Hague Convention on the Taking

of Evidence Abroad in Civil or Commercial Matters, March 18, 1970, T.IA.S. No. 7444, 23

U.S.T. 2555 (the “Hague Evidence Convention”),1 in the form annexed hereto as Exhibits 1-3,2

to obtain discovery from: (a) Dinosaur Merchant Bank Ltd., a non-party foreign entity located in

the United Kingdom; (b) China CITIC Bank, a non-party foreign entity located in China; and (c)

Commerzbank AG, a non-party foreign entity located in Germany.

                                            BACKGROUND

A.      Initial Proceedings

        This action was commenced by motion for summary judgment in lieu of a complaint

before it was removed to this Court. (Dkt. No. 1.) In light of this, this Court found that PDVSA

was not entitled to traditional discovery under Rule 26; but, because of the highly unusual and

unprecedented circumstances in Venezuela, where PDVSA does not even have access to its own

documents and records, this Court ordered Dresser-Rand to produce “copies of all

correspondence and documents exchanged between the parties concerning the terms and

performance of the loan agreement, including any payments.” (Dkt. No. 37.)

B.      Dresser-Rand’s Summary Judgment Motion

        Dresser-Rand thereafter renewed its motion for summary judgment, arguing that no issue

of material fact existed with respect to its claims against Defendants. (Dkt. Nos. 1, 53-58.) This


1
  The United Kingdom, China, and Germany are signatories to the Hague Evidence Convention. See HCCH
Members, Hague Conference on International Law, available at https://www.hcch.net/en/states/hcch-members.
2
  Form letters of request are annexed as Exhibits 1-3 to the Declaration of Robin Muir in Support of Defendant
Petróleos de Venezuela, S.A.’s Motion for Issuance of Letters of Request, dated August 26, 2020 (“Muir Decl.”),
submitted herewith.
                                                      1
         Case 1:19-cv-02689-LLS Document 90 Filed 08/27/20 Page 3 of 9




Court granted summary judgment against Petróleo, but denied summary judgment against

PDVSA because “there are material issues of impossibility of payment to prevent the entry of

judgment as a matter of law against PDVSA.” (Dkt. No. 59 at p. 7.)

C.     Discovery Issues Leading to this Motion

       In order to prepare for trial on this issue, PDVSA, which continues to lack access to its

own documents and personnel, requires certain discovery that is necessary to present trial

evidence on the issue of impossibility. Specifically, PDVSA attempted to make payment on the

Note, but its payments were rejected by the banks handling the payment due to sanctions issues.

PDVSA requires documents and testimony from the banks that handled attempted transfers from

PDVSA to Dresser-Rand in order to establish the facts surrounding the rejection of PDVSA’s

attempted payments and the reasons therefor.

       Among other discovery, PDVSA served document subpoenas on the banking institutions

involved in the attempted payment transactions by PDVSA:

          a. On June 15, 2020, we attempted to serve a subpoena on Dinosaur Merchant Bank

              Ltd. (“Dinosaur Merchant”), a correspondent bank that is believed to have

              rejected PDVSA’s January 2018 payment attempt, in New York.

          b. On June 15, 2020, we attempted to serve a subpoena on China CITIC Bank

              (“China CITIC”), the bank that originated PDVSA’s first two payments to

              Dresser-Rand and its November 2017 payment attempt, in New York.

          c. On August 20, 2020, we served a subpoena on Commerzbank AG

              (“Commerzbank”), the holder of the account that Dresser-Rand provided as an

              alternative to Citibank to which PDVSA could make payments under the Note, at

              its New York branch.
                                               2
              Case 1:19-cv-02689-LLS Document 90 Filed 08/27/20 Page 4 of 9




               d. On June 25, 2020, we served a subpoena on Deutsche Bank Trust Co Americas, a

                    correspondent bank that rejected PDVSA’s November 2017 payment attempt due

                    to “internal policy.”

               e. On June 30, 2020, we served a subpoena on Citibank N.A., the holder of the

                    account that Dresser-Rand designated for payments under the Note, for

                    documents regarding payments and attempted payments by or on behalf of

                    PDVSA to Dresser-Rand’s designated account.

(Muir Decl. ¶ 3.)

           As further explained below, PDVSA subsequently learned that Dinosaur Merchant and

China CITIC are foreign entities that are not subject to this Court’s subpoena powers under Rule

45 and therefore, letters of request pursuant to the Hague Evidence Convention are necessary to

obtain discovery from them. (Id. ¶¶ 4-5.) Accordingly, on August 13, 2020, PDVSA filed a

letter requesting permission from the Court to move for issuance of letters of request. (Dkt. No.

85.) On August 17, 2020, Dresser-Rand filed a letter stating that it does not object to PDVSA’s

motion as long as it does not impact the parties’ stipulated discovery schedule. 3 (Dkt. No. 86.)

On August 17, 2020, this Court granted PDVSA permission to move for issuance of letters of

request, without the need of a pre-motion conference. (Dkt. No. 87.)

33
     On August 26, 2020, the parties agreed to modify their stipulated discovery schedule as follows:

Existing Deadlines                                         New Deadlines
Sept. 4 – Completion of fact discovery                     Oct. 9 – Completion of fact discovery
Oct. 2 – Expert Reports due                                Oct. 27 – Expert Reports due
Nov. 6 – Completion of expert discovery                    Nov. 13 – Completion of expert discovery
Nov. 20 – Plaintiff’s proposed findings of fact            Nov. 25 – Plaintiff’s proposed findings of fact
Dec. 4 – Defendant’s proposed findings of fact             Dec. 9 – Defendant’s proposed findings of fact
Dec. 18 – Plaintiff’s reply findings of fact               Dec. 22 – Plaintiff’s reply findings of fact
Jan. 18 – Filing of pre-trial order and pre-trial briefs   Jan. 18 – Filing of pre-trial order and pre-trial briefs

(Muir Decl. n.1.)

                                                               3
          Case 1:19-cv-02689-LLS Document 90 Filed 08/27/20 Page 5 of 9




       On August 25, 2020, PDVSA also learned that Commerzbank’s New York branch –

where the subpoena was served – does not have access to or control over the records of its

Munich branch, where Dresser-Rand’s account is located. (Muir Decl. ¶ 7.) Thus, PDVSA also

moves for issuance of a letter of request to the Central Authority of Germany to obtain discovery

from Commerzbank’s Munich branch, in addition to letters of request to the Central Authorities

of the United Kingdom and China to obtain discovery from Dinosaur Merchant and China CITIC.

                                         ARGUMENT

 THIS COURT SHOULD ISSUE LETTERS OF REQUEST TO OBTAIN NECESSARY
  DOCUMENTS AND INFORMATION FROM NON-PARTY, FOREIGN ENTITIES

       The purpose of the Hague Evidence Convention is to facilitate and increase the exchange

of information necessary for legal proceedings between nations.           See Société Nationale

Industrielle Aerospatiale v. United States Dist. Court for S. Dist., 482 U.S. 522, 534 (1987).

Under the Hague Evidence Convention, this Court – a “judicial authority of a Contracting State”

– may send a letter of request to a member state seeking foreign judicial assistance in civil or

commercial matters to the designated authority in the member state “to obtain evidence, or to

perform some other judicial act.” Hague Evidence Convention, Ch. I, Art. 1; see also 28 U.S.C.

§ 1781. The letter of request is sent to a “Central Authority” designated by the Contracting State

to receive requests from courts of other member countries. See Hague Evidence Convention, Art.

2. The Central Authority then sends the request to the appropriate court or officer to execute the

request. See id.

       The decision of whether to issue a letter of request is within the discretion of the court.

See Pearlstein v. Blackberry Ltd., 332 F.R.D. 117, 120 (S.D.N.Y. 2019). Courts routinely issue

such letters where the movant makes a reasonable showing that the evidence sought may be


                                                4
          Case 1:19-cv-02689-LLS Document 90 Filed 08/27/20 Page 6 of 9




material or may lead to the discovery of material evidence. See, e.g., Elliot Assoc. v. Peru, No.

96 Civ. 7917(RWS), 1997 WL 436493, at *2 (S.D.N.Y. Aug. 1, 1997) (granting plaintiff’s

request for letters rogatory to take testimony in United Kingdom).

       “In deciding whether to issue an order directing production of information located
       abroad, and in framing such an order, a court or agency in the United States
       should take into account [1] the importance to the investigation or litigation of the
       documents or other information requested; [2] the degree of specificity of the
       request; [3] whether the information originated in the United States; [4] the
       availability of alternative means of securing the information; and [5] the extent to
       which noncompliance with the request would undermine important interests of the
       United States, or compliance with the request would undermine important
       interests of the state where the information is located.”

Lantheus Medical Imaging, Inc. v. Zurich American Ins. Co., 841 F. Supp. 2d 769, 792 (S.D.N.Y.

2012) (quoting Restatement (Third) of the Foreign Relations Law of the United States (1987) §

442(1)(c)).

       PDVSA seeks letters of request to obtain specific documents that are vital to PDVSA’s

defense of impossibility and are not available through other means. At trial, PDVSA will present

evidence that it attempted to make payments to Dresser-Rand, but the payments were rejected by

one or more banking institutions. In order to establish its impossibility defense, PDVSA – which

lacks access to its own documents and records – must obtain evidence from the relevant banks as

to the reason for the payment rejections.

       China CITIC (located in China) is the bank that originated PDVSA’s first two payments

to Dresser-Rand and its November 2017 payment attempt. Dinosaur Merchant (located in the

United Kingdom) is a correspondent bank that is believed to have rejected PDVSA’s January

2018 payment attempt. Commerzbank is the holder of the account that Dresser-Rand provided

as an alternative to Citibank to which PDVSA could make payments under the Note (the account

at issue is located in Germany).
                                                5
          Case 1:19-cv-02689-LLS Document 90 Filed 08/27/20 Page 7 of 9




        PDVSA’s requests to Dinosaur Merchant, China CITIC, and Commerzbank – set forth in

the proposed letters of request annexed to the Muir Declaration as Exhibits 1-3 – are narrowly

tailored and critical to PDVSA’s ability to present evidence on its impossibility defense at trial.

Indeed, discovery from Dinosaur Merchant and China CITIC was initially sought by subpoena,

which was among the discovery steps that this Court found were “reasonable, relevant and

proportional to the case.” (Dkt. No. 84.)

        The discovery sought from Dinosaur Merchant, China CITIC, and Commerzbank is not

available through other means.     On June 15, 2020, we attempted to serve a subpoena on

Dinosaur Merchant in New York at 470 Park Avenue South, 9th Floor, New York, NY 10016.

(Muir Decl. ¶ 3.a.) On June 18, 2020, outside counsel for Dinosaur Financial Group, LLC

informed us that we had served the subpoena on Dinosaur Financial Group, LLC, which is a

separate entity from Dinosaur Merchant, which is located in London. (Id. ¶ 4.) In an effort to

avoid motion practice, on July 1, 2020, we served the subpoena on Dinosaur Merchant in

London and requested a response by July 24, 2020; but, to date, no response has been received.

(Id.)

        On June 22, 2020, we attempted to serve a subpoena on China CITIC at 410 Park Avenue,

18th Floor, New York, NY 10022.         (Id. ¶ 3.b.)   On July 17, 2020, Paul Reich, Head of

Compliance of China CITIC Bank International informed us that we had served the subpoena on

China CITIC Bank International, which is a separate entity from China CITIC Bank, which is

located in China. (Id. ¶ 5.)

        On August 20, 2020, we served a subpoena on Commerzbank at its New York branch.

(Id. ¶ 3.c.) On August 25, 2020, we met and conferred with Commerzbank regarding its search

for responsive documents. (Id. ¶ 7.) We learned that although Commerzbank has a branch in
                                                6
          Case 1:19-cv-02689-LLS Document 90 Filed 08/27/20 Page 8 of 9




New York, that branch does not have access to, or control over, the documents and records of its

branch in Munich, Germany, where Dresser-Rand’s account is located. (Id.)

       For the foregoing reasons, PDVSA respectfully requests that this Court approve and sign

the annexed form letters of request, as the Court is authorized to do pursuant to the Hague

Evidence Convention. PDVSA further requests that after the Court has signed the letters of

request, that the Clerk of the Court authenticate the Court’s signature under the seal of the Court,

and the letters of request be thereafter returned by the Clerk to PDVSA’s undersigned counsel.

PDVSA’s counsel will promptly cause the letters of request to be translated into the appropriate

languages, as required by Article 4 of the Hague Evidence Convention, and will transmit the

letters, and their translations, to the designated Central Authorities for execution in conformity

with Article 2 of the Hague Evidence Convention.

                                         CONCLUSION

       For the foregoing reasons, this Court should grant PDVSA’s motion in its entirety, issue

letters of request in the annexed forms, and grant such other and further relief to PDVSA as the

Court deems just and proper.




                                                 7
         Case 1:19-cv-02689-LLS Document 90 Filed 08/27/20 Page 9 of 9




Dated: August 27, 2020

                                                Respectfully submitted,

                                                HOGAN LOVELLS US LLP

                                                /s/ Dennis H. Tracey, III
                                                Dennis H. Tracey, III
                                                Robin L. Muir
                                                390 Madison Avenue
                                                New York, NY 10017
                                                Tel: (212) 918-3000
                                                Fax: (212) 918-3100
                                                dennis.tracey@hoganlovells.com
                                                robin.muir@hoganlovells.com

                                                Richard C. Lorenzo (pro hac vice)
                                                600 Brickell Avenue, Suite 2700
                                                Miami, FL 33131
                                                Tel: (305) 459-6500
                                                Fax: (305) 459-6550
                                                richard.lorenzo@hoganlovells.com

                                                Counsel for Defendants Petróleos de
                                                Venezuela, S.A. and PDVSA
                                                Petróleo, S.A




                                      8
